Title: To James Madison from William McClure and Others, 31 December 1813 (Abstract)
From: McClure, William
To: Madison, James


        § From William McClure and Others. 31 December 1813, Chillicothe. “We the subscribers, members of the Legislature of Ohio, confiding in the integrity, ability and patriotism of our fellow citizen Doctor John Hamm, of Zanesville, do beg leave to recommend him to your excellency’s approbation, as a suitable person for the office of Marshal of the United States, for the district of Ohio, now supposed to be vacant, or about to be vacated.”
      